                      Case 1:18-cv-07575-LJL Document 26 Filed 05/27/20 Page 1 of 1
         THE WEITZ LAW FIRM, P.A.
                                                                                      Bank of America Building
                                                                                 18305 Biscayne Blvd., Suite 214
                                                                                        Aventura, Florida 33160
                                                                                           Main: 305-949-7777
                                                                                            Fax: 305-704-3877
                                                         May 22, 2020

         VIA CM/ECF
         Honorable Judge Lewis J. Liman
         United States District Court
         Southern District of New York
         500 Pearl Street - Courtroom 15C
         New York, New York 10007

                         Re:     Benedetto v. AINSPH, LLC d/b/a The Ainsworth, et al.
                                 Case 1:18-cv-07575-PAC

         Dear Judge Liman:

                 The undersigned represents the Plaintiff in the above-captioned matter.

                Pursuant to Order [D.E. 21], dated April 23, 2020, if Defendant does not appear in this action
         by May 24, 2020, Plaintiff should move for default judgment or risk dismissal of the action for failure
         to prosecute, this having been extended from April 24, 2020, with regard to Order [D.E.19], dated
         March 27, 2020, Plaintiff advises the Court as follows:

                 The Plaintiff recently filed a Motion for Leave to File Amended Complaint. This second
         Defendant that Plaintiff seeks to add is an indispensable party to this matter, which may hopefully
         enable the resolution of this matter.

                 The undersigned, therefore, respectfully requests a stay to file for a Default Judgment against
         the Defendant, AINSPH, LLC, in this case, in order to allow time for AINSPH, LLC to respond to
         Plaintiff’s motion to include the new Defendant in this suit, to allow for the objection, opposition and
         reply deadlines run their course and be completed. Moreover, to allow also for the COVID-19
         lockdown to ease and the prospect of Defendant to make its appearance. Thank you for your attention
         to this matter.

The order requiring Plaintiff to file for default, see     Sincerely,
Dkt. No. 21, is vacated.
                                                           By: /S/ B. Bradley Weitz            .
If Defendant does not object to Plaintiff's motion             B. Bradley Weitz, Esq. (BW9365)
to amend by May 29, 2020, see Dkt. No. 23,                     THE WEITZ LAW FIRM, P.A.
Plaintiff shall file an amended complaint by June              Attorney for Plaintiff
1, 2020. A status conference is scheduled for July             Bank of America Building
22, 2020 at 9:30 a.m.                                          18305 Biscayne Blvd., Suite 214
                                                               Aventura, Florida 33160
The Clerk of Court is respectfully directed to close           Telephone: (305) 949-7777
Dkt. Nos. 23, 25.                                              Facsimile: (305) 704-3877
                                                               Email: bbw@weitzfirm.com
SO ORDERED. 5/27/2020.
